DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 07/07/2022.
        Claims 1 and 19 have been amended.
        Claims 9-10, 18 and 25 have been canceled.
         Claims 2-8, 11-17, 20-24 and 26 have been remained.
         Claims 1-8, 11-17, 19-24 and 26 are currently pending in the application.
                           Examiner’s Statement of Reasons for Allowance
2.     Claims 1-8, 11-17, 19-24 and 26 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
        Claims 1-8 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 04/08/2022. 

         None of the prior art teaches a display device comprising wherein the first portion and the second portion of the second insulating layer include a colored material, wherein a height from the substrate to a top surface of the second portion is greater than a height from the substrate to a top surface of the first portion, in combinations with 
         Claims 12-17 are directly or indirectly depend on the independent claim 11.

         Claims 19-24 and 26 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 04/08/2022.
                                                         Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892